AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
 Carl Anderson, Marshall Anderson, Elmer C. Anderson,                                                         May 21, 2019
 Inc., Jeff Wiersma, J2 Cattle Co., S. Martinez Livestock,
                                                                                                                   SEAN F. MCAVOY, CLERK
                  Inc., and Nick Martinez                             )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:18-CV-3011-SAB
                 The United States of America                         )
                                                                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Government's Motion to Dismiss is GRANTED. Plaintiff's Second Amended Complaint is DISMISSED WITH
’
              PREJUDICE. Judgment shall be entered in favor of Defendant and against Plaintiffs.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian                            on a Motion to
      Dismiss Under FTCA's Discretionary Function Exception, ECF No. 39.


Date: May 21, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
